           CASE 0:20-cv-01207-ECT-LIB Doc. 31 Filed 04/09/21 Page 1 of 22




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Kyle Richard Greene,                                    File No. 20-cv-1207 (ECT/LIB)

               Plaintiff,

v.                                                        OPINION AND ORDER

U.S. Department of Justice and Natasha
Hudgins, FOIA Liaison,

               Defendants.


    Kyle Richard Greene, Grove City, MN, pro se.

    Ann M. Bildtsen, United States Attorney’s Office, Minneapolis, MN, for Defendants
    U.S. Department of Justice and Natasha Hudgins.


         Pro se Plaintiff Kyle Richard Greene claims that the U.S. Department of Justice and

Natasha Hudgins1—one of its attorneys—violated the Freedom of Information Act

(“FOIA”) by improperly withholding agency records that he requested. See 5 U.S.C.

§ 552(a)(4)(B).    DOJ has filed a motion to dismiss Greene’s Complaint or, in the

alternative, for summary judgment. ECF No. 17. It argues that Greene’s claim is moot



1
       The Complaint misspells Hudgins’s surname as “Hudgens.” See Defs.’ Mem. in
Supp. at 1 n.1 [ECF No. 19]. She will be dismissed as a Defendant because FOIA only
authorizes suits against federal agencies. See Thompson v. Walbran, 990 F.2d 403, 405
(8th Cir. 1993) (per curiam). Greene argues that Hudgins is a proper Defendant because
he also seeks a writ of mandamus against her, but such a writ would be inappropriate here
because FOIA offers Greene an “adequate alternative remedy.” Longie v. Spirit Lake
Tribe, 400 F.3d 586, 591 (8th Cir. 2005) (citation omitted); see Rimmer v. Holder, 700 F.3d
246, 264 (6th Cir. 2012). This opinion will accordingly treat DOJ as the only Defendant.
        CASE 0:20-cv-01207-ECT-LIB Doc. 31 Filed 04/09/21 Page 2 of 22




because the agency has now provided a response to his request; that any challenge to the

adequacy of the request must be dismissed for failure to exhaust administrative remedies;

and that it conducted a reasonable search before providing all responsive records in its

possession.

       The motion will be granted in part and denied in part. Any FOIA claim related

solely to the timeliness of DOJ’s response is moot because the agency responded to

Greene’s FOIA request after he filed this lawsuit. Greene’s challenge to the adequacy of

DOJ’s response is not moot, however, and he has constructively exhausted his

administrative remedies with respect to that claim. Nonetheless, DOJ is entitled to

summary judgment because the record shows that it has adequately discharged its duties

under FOIA.

                                             I2

       Greene mailed the FOIA request at issue in this case to the United States Attorney’s

Office for the District of Minnesota on December 23, 2019. Compl. ¶ 5, Ex. A [ECF Nos.

1, 1-1]. The request sought the following ten categories of information related to the grand-

jury process in this District “from January 1, 2011 to the present time”:

              1. The number of indictments returned.
              2. The number of “no bills” issued.
              3. The number of investigations requested by federal law
                 enforcement agencies.
              4. The number of investigations resulting in indictments.

2
       In accordance with the standards governing factual attacks on subject-matter
jurisdiction under Federal Rule of Civil Procedure 12(b)(1) and motions for summary
judgment under Rule 56, the facts are taken from the whole record, not just the pleadings.
See Wagner v. Jones, 664 F.3d 259, 264 (8th Cir. 2011); Osborn v. United States, 918 F.2d
724, 729–30 & n.6 (8th Cir. 1990).
                                             2
        CASE 0:20-cv-01207-ECT-LIB Doc. 31 Filed 04/09/21 Page 3 of 22




              5. The number of indictments returned because of those
                  investigations.
              6. The number of investigations requested by citizens not
                  employed by the federal government.
              7. The number of investigations begun as a result of citizen
                  complaints.
              8. The number of securities laws violations prosecuted for
                  each year.
              9. The procedure followed by federal law enforcement agents
                  to bring a case in front of the federal grand jury . . . .
              10. Whatever documents used by the U.S. Attorney that are
                  designed to deny citizens access to the grand jury.

Id., Ex. A at 3; see also Hudgins Decl. ¶ 6, Ex. A [ECF Nos. 22, 22-1].

       After receiving Greene’s request, the U.S. Attorney’s Office forwarded it to DOJ’s

FOIA Unit in the Executive Office for the United States Attorneys in Washington, D.C.,

which is responsible for processing “all FOIA requests for all of the United States

Attorney’s Offices” nationwide. Compl. ¶ 6, Ex. B [ECF No. 1-2]; see Vanella Decl. ¶¶ 2,

7–9 [ECF No. 21]. The FOIA Unit sent Greene a letter on January 17, 2020, to let him

know that it had assigned a case number to his request and that it was invoking a ten-day

statutory extension of the ordinary twenty-day response deadline because the request

involved “unusual circumstances”—specifically, it sought “records from one or more field

offices” and “involve[d] many voluminous records and/or require[d] consultation with

another agency/component[.]” Compl., Ex. C [ECF No. 1-3]; Hudgins Decl., Ex. B [ECF

No. 22-2]. The letter also informed Greene that the agency processed requests on a “first-

in, first-out basis in relation to other requests” and that his request had been “assigned to

the complex track.” Id. And it included a form that Greene could use to “modify [his]

request in an attempt to obtain a quicker response.” Id.


                                             3
        CASE 0:20-cv-01207-ECT-LIB Doc. 31 Filed 04/09/21 Page 4 of 22




       Next, the FOIA Unit asked both the U.S. Attorney’s Office in Minnesota and the

national DOJ Data Integrity and Analysis staff to conduct a search for documents

responsive to Greene’s request. Vanella Decl. ¶ 10; Hudgins Decl. ¶ 8. After “consult[ing]

internally” with local records staff and “criminal division management” in late January

2020, the FOIA point person for the Minnesota office discovered that the office “does not

track the information sought in” numbers 1–8 of Greene’s request and that it does not

maintain any records for numbers 9 and 10 “outside of the Federal Rules of Criminal

Procedure.” Vanella Decl. ¶¶ 2, 12–13. The local records coordinator then “attempted to

manually count the number of indictments returned” during the relevant time periods, but

that effort was unsuccessful due to unanswered questions about the scope of the request.

Id. ¶ 14. For example, the records coordinator was unable to determine what Greene meant

when he asked for the number of “securities indictments.” Id. On January 24, 2020, the

Minnesota office “provided initial information regarding” its search efforts to the national

FOIA Unit. Id. ¶ 15.

       At that point, Greene’s request apparently sat for some time without further action.

According to DOJ, this delay was caused by a massive workload exacerbated by the

COVID-19 pandemic. The FOIA Unit had approximately 5,000 pending requests as of

November 2020. Hudgins Decl. ¶ 17. The agency used a first-come-first-served approach,

and “[t]here were at least 2,000 requesters before [Greene] in the queue to be processed.”

Id. ¶ 18. Greene was behind at least 300 other requesters in the “personal request queue”

of the FOIA Unit attorney assigned to his case. Id. ¶ 19. And during most of the time that



                                             4
        CASE 0:20-cv-01207-ECT-LIB Doc. 31 Filed 04/09/21 Page 5 of 22




Greene’s request was pending, the FOIA Unit was operating with a drastically reduced in-

person workforce because of the COVID-19 pandemic. See id. ¶ 20.

      Eventually, in October 2020, the Minnesota U.S. Attorney’s Office reached out

directly to the national Data Integrity and Analysis staff to “determine if any of the

requested statistical categories were tracked.” Id. ¶ 9; Vanella Decl. ¶ 16. The Data

Integrity staff determined that it tracked the total number of indictments referenced in

number 1 of Greene’s request, but not any of the other requested categories. Hudgins Decl.

¶ 9; Vanella Decl. ¶ 17. The Data Integrity staff then provided these numbers to the U.S.

Attorney’s Office in Minnesota, which uploaded them to the national FOIA Unit. Vanella

¶¶ 17–18; Hudgins Decl. ¶ 10. By then, the Minnesota office’s FOIA point person was

“not aware of any other method or means by which a further search could be conducted

that would likely uncover additional responsive records.” Vanella Decl. ¶ 20. After

obtaining all necessary approvals, the FOIA Unit mailed its final response to Greene on

October 28. Hudgins Decl. ¶¶ 11, 21, Ex. C [ECF No. 22-3]. The response consisted of a

cover letter and a one-page chart showing the number of indictments returned for each year

between 2011 and 2020. Id. The cover letter explained that “many of the areas sought in

[Greene’s] request are not tracked by EOUSA or the District of Minnesota,” and it referred

him to the Federal Rules of Criminal Procedure for “the rules related to the grand jury

process.” Id., Ex. C at 1. It also informed Greene of his right to administratively appeal

the adequacy of the response to DOJ’s Office of Information Policy within 90 days. Id.




                                            5
         CASE 0:20-cv-01207-ECT-LIB Doc. 31 Filed 04/09/21 Page 6 of 22




       As far as the record shows, Greene did not hear anything from DOJ between the

January 17 letter and the October 28 response.3 On May 19, 2020—more than five months

before DOJ provided its response—he filed the Complaint in this case, alleging that DOJ

and Hudgins had “improperly withheld [the] agency records” he requested and had

“provided no explanation either by phone or by letter[] to justify their actions.” Compl.

¶ 14. He seeks an order directing DOJ to “disclose the requested records in their entirety

and [to] make copies available to [him],” a waiver of the search fees that the agency might

otherwise charge, an award of his costs for this action, and declaratory and injunctive relief

recognizing his right to “approach the grand jury.” Id. at 5–6, ¶¶ 1–4. DOJ eventually

filed the present motion to dismiss or, in the alternative, for summary judgment. ECF No.

17.

                                              II

       FOIA requires federal agencies to make most of their records “promptly available”

to “any person” upon request. 5 U.S.C. § 552(a)(3)(A); see Judicial Watch, Inc. v. U.S.

Dep’t of Homeland Sec., 895 F.3d 770, 774–75 (D.C. Cir. 2018) (summarizing the

procedures governing a FOIA request). Agencies generally have, at most, thirty business

days to “determine . . . whether to comply with [a] request.” Id. § 552(a)(6)(A)–(B). If the

agency does not provide a timely or complete response, the requester can ask a federal

district court “to enjoin the agency from withholding agency records and to order the

production of any agency records improperly withheld[.]” Id. § 552(a)(4)(B). DOJ argues


3
      Greene unsuccessfully tried to contact the FOIA Unit by phone on several occasions
in March 2020. Compl. ¶¶ 9–12.
                                              6
        CASE 0:20-cv-01207-ECT-LIB Doc. 31 Filed 04/09/21 Page 7 of 22




that Greene’s action under § 552(a)(4)(B) must be dismissed for three principal reasons,

and those will be addressed in turn.

                                             A

       DOJ first seeks dismissal under Rule 12(b)(1) on the ground that Greene’s claim is

moot. According to DOJ, Greene’s Complaint challenged only the timeliness of the

agency’s response, and now that it has provided a response (albeit an untimely one), there

is nothing left for a court to do. Defs.’ Mem. in Supp. at 8–11. Greene responds that a live

controversy remains because DOJ has not turned over all of the requested records. See

Pl.’s Mem. in Opp’n at 15–18 [ECF No. 26].4

       A court reviewing a motion to dismiss for lack of subject-matter jurisdiction under

Rule 12(b)(1) must first determine whether the movant is making a “facial” attack or a

“factual” attack. Branson Label, Inc. v. City of Branson, 793 F.3d 910, 914–15 (8th Cir.

2015). DOJ has introduced evidence outside the pleadings—including its response to

Greene’s FOIA request—which makes its attack on subject-matter jurisdiction factual. See



4
       Local Rule 7.1(c) requires a party responding to a dispositive motion to file a
memorandum of law “[w]ithin 21 days after filing of [the] dispositive motion.” DOJ filed
its motion on November 30, 2020. Therefore, accounting for service by mail and court
holidays, Greene’s response was due on December 28, 2020. See Fed. R. Civ. P. 6. Greene
did not file his response until January 5, 2021, and the response was therefore untimely.
See ECF No. 26. After DOJ pointed this out in its reply brief, Greene filed a motion seeking
a retroactive extension of his response deadline. Pl.’s Mot. [ECF No. 29]. He
acknowledges that his response was untimely but appears to argue that he misunderstood
the deadline. See id. at 2. Although pro se litigants are not excused from compliance with
procedural rules, see Gardner v. Wise, No. 19-cv-706 (JRT/DTS), 2019 WL 3371139, at
*2 (D. Minn. July 26, 2019), Greene’s motion will be granted. His response brief has been
reviewed and considered.

                                             7
        CASE 0:20-cv-01207-ECT-LIB Doc. 31 Filed 04/09/21 Page 8 of 22




Hudgins Decl., Ex. C. The factual nature of DOJ’s attack enables the reviewing court to

resolve disputed facts, applying no presumption of truth to the nonmoving party’s

allegations or evidence. Branson, 793 F.3d at 914–15; see Osborn, 918 F.2d at 729–30 &

n.6.

       The United States Constitution limits the subject-matter jurisdiction of federal

courts to ongoing cases and controversies. See U.S. Const. art. III, § 2, cl. 1. “[A]n actual

[case or] controversy must exist not only at the time the complaint is filed, but through all

stages of the litigation.” Already, LLC v. Nike, Inc., 568 U.S. 85, 90–91 (2013) (internal

quotation marks and citation omitted). “When, during the course of litigation, the issues

presented in a case ‘lose their life because of the passage of time or a change in

circumstances . . . and a federal court can no longer grant effective relief,’ the case is

considered moot.” Ali v. Cangemi, 419 F.3d 722, 723 (8th Cir. 2005) (alteration in original)

(quoting Haden v. Pelofsky, 212 F.3d 466, 469 (8th Cir. 2000)); see Already, 568 U.S. at

91. If an action is moot because it no longer satisfies the case-or-controversy requirement,

a federal court “ha[s] no discretion and must dismiss the action for lack of jurisdiction.”

Ali, 419 F.3d at 724 (citing Powell v. McCormack, 395 U.S. 486, 496 n.7 (1969)).

       A FOIA case generally becomes moot “when requested documents have already

been produced.” Urban v. United States, 72 F.3d 94, 95 (8th Cir. 1995) (citation omitted).

To decide whether a particular FOIA claim is moot, a court must look to the nature of the

claim. If a plaintiff only challenges the timeliness of the agency’s response, then the claim

becomes moot once the agency provides any response at all. See Meyer v. Comm’r, No.

10-cv-767 (JNE/JJK), 2010 WL 4157173, at *6 (D. Minn. Sept. 27, 2010) (collecting

                                             8
        CASE 0:20-cv-01207-ECT-LIB Doc. 31 Filed 04/09/21 Page 9 of 22




cases), report and recommendation adopted, 2010 WL 4134958 (D. Minn. Oct. 19, 2010);

see also In Defense of Animals v. Nat’l Insts. of Health, 543 F. Supp. 2d 83, 112 (D.D.C.

2008). A live controversy remains, however, if the plaintiff also challenges the substantive

adequacy of the agency’s response. See Biear v. Att’y Gen. U.S., 905 F.3d 151, 158 (3d

Cir. 2018); McKinley v. F.D.I.C., 756 F. Supp. 2d 105, 111 (D.D.C. 2010); accord Simon

v. Fed. Bureau of Prisons, No. 16-cv-704 (ADM/KMM), 2016 WL 5109543, at *3–4 (D.

Minn. Aug. 29, 2016), report and recommendation adopted, 2016 WL 5219582 (D. Minn.

Sept. 20, 2016).

       It is reasonable to understand Greene’s Complaint to challenge the tardiness of

DOJ’s response to his FOIA request. At the time he filed the Complaint, he had received

no response even though the statutory deadlines had passed, and he alleged that DOJ

“provided no explanation . . . to justify [its] actions.” Compl. ¶ 14. He sought an order

directing DOJ to disclose the records he requested. Id. at 5 ¶ 1. Insofar as Greene’s

Complaint raised a “timeliness” claim—that is, a challenge to the timing of DOJ’s

response, irrespective of the substance of the response—that claim is now moot because

DOJ has provided a response. Hudgins Decl., Ex. C; see Meyer, 2010 WL 4157173, at *6.

The timeliness claim will accordingly be dismissed without prejudice.

       Construed with Greene’s pro se status in mind, however, see Devine v. Walker, 984

F.3d 605, 607 (8th Cir. 2020), the Complaint is best understood to extend beyond the timing

of DOJ’s response to its substantive adequacy. Most notably, the Complaint seeks an order

directing DOJ “to disclose the requested records in their entirety[.]” Compl. at 5 ¶ 1

(emphasis added). This request seems to reflect Greene’s belief that all of the requested

                                             9
        CASE 0:20-cv-01207-ECT-LIB Doc. 31 Filed 04/09/21 Page 10 of 22




records exist, that he is entitled to them, and that any response containing less than all of

the records would be substantively inadequate. To be sure, the Complaint could not have

alleged specific reasons why DOJ’s response was inadequate because the response did not

exist when Greene filed it. One court in this District has suggested that it would be “a

stretch” under these circumstances to construe a complaint to raise an “anticipatory” claim

concerning the adequacy of a FOIA response. Simon, 2016 WL 5109543, at *4. But the

court in Simon recognized some ambiguity on this question, and the complaint in that case

seems to have been more focused on the preliminary issue of obtaining a timely response.

See id.; see also Simon v. Fed. Bureau of Prisons, No. 16-cv-704 (D. Minn.), ECF No. 1 at

5–7. Here, Greene made sufficiently clear that he intended to “rais[e] the issue of his

ultimate entitlement to have access to [the] records.” Simon, 2016 WL 5109543, at *4. In

other words, a live controversy remains concerning the adequacy of DOJ’s response, and

DOJ’s motion will accordingly be denied to the extent it seeks complete dismissal of the

action on mootness grounds.

                                             B

       Next, DOJ argues that any challenge to the adequacy of the FOIA response must be

dismissed because Greene has not exhausted his administrative remedies with respect to

that challenge. Defs.’ Mem. in Supp. at 11–13.5 Greene responds that he is deemed to


5
       DOJ relies on either Rule 12(b)(1) or Rule 12(b)(6) for this argument, recognizing
a lack of clarity over whether a plaintiff’s failure to exhaust administrative remedies
deprives a federal court of subject-matter jurisdiction. See Defs.’ Mem. in Supp. at 11 n.4.
Because the argument requires the consideration of evidence beyond the pleadings—most
notably, DOJ’s FOIA response—Rule 12(b)(6) would not be an appropriate vehicle.
Instead, DOJ’s argument is best understood as either a factual attack on subject-matter
                                             10
        CASE 0:20-cv-01207-ECT-LIB Doc. 31 Filed 04/09/21 Page 11 of 22




have exhausted his remedies under FOIA’s “constructive exhaustion” provision,

5 U.S.C. § 552(a)(6)(C). Pl.’s Mem. in Opp’n at 7, 18; Pl.’s Surreply Mem. at 3–4 [ECF

No. 30].6

       These arguments highlight an interesting and unresolved question concerning a

FOIA plaintiff’s obligations to exhaust administrative remedies. Generally, administrative

exhaustion is required. See Brumley v. U.S. Dep’t of Labor, 767 F.2d 444, 445 (8th Cir.

1985) (per curiam) (describing administrative exhaustion as a “prerequisite to suit under

FOIA”); accord Oglesby v. U.S. Dep’t of Army, 920 F.2d 57, 61–62 (D.C. Cir. 1990). The

statute provides an exception to this requirement. A person who submits a FOIA request

“shall be deemed to have exhausted his administrative remedies with respect to such

request if the agency fails to comply with the applicable time limit provisions[.]”

5 U.S.C. § 552(a)(6)(C). DOJ does not seem to dispute that it failed to comply with

FOIA’s time limit provisions. It argues, however, that § 552(a)(6)(C) can only provide for

constructive exhaustion of a “timeliness” claim, not an “adequacy” claim. See Defs.’ Mem.

in Supp. at 12–13. Put differently, once DOJ responded to Greene’s FOIA request—no

matter how late—Greene needed to file an administrative appeal and, if necessary, a new

federal lawsuit in order to challenge the adequacy of the response.




jurisdiction, see Osborn, 918 F.2d at 729–30, or a motion for summary judgment under
Rule 56. The disposition of the exhaustion issue makes it unnecessary to decide whether
the issue is jurisdictional.
6
      Local Rule 7.1(c) does not give a responding party the opportunity to file a surreply
to a movant’s reply memorandum, and Greene filed his surreply without seeking
permission to do so. Nonetheless, the surreply has been reviewed and considered.
                                            11
        CASE 0:20-cv-01207-ECT-LIB Doc. 31 Filed 04/09/21 Page 12 of 22




       A number of courts have adopted DOJ’s theory.           These courts recognize a

distinction, for exhaustion purposes, between “timeliness” claims and “adequacy” claims.

See, e.g., Simon, 2016 WL 5109543, at *3. In their view, § 552(a)(6)(C) only allows for

constructive exhaustion “in order to challenge the tardiness of the [agency’s] response,”

not the adequacy of its response. Voinche v. F.B.I., 999 F.2d 962, 963 (5th Cir. 1993). So,

when an agency provides an untimely response to a plaintiff’s FOIA request after a lawsuit

has been filed—thereby mooting a timeliness claim—any claim challenging the adequacy

of the response must be dismissed for failure to exhaust administrative remedies. See id.

at 963–64. The Fifth Circuit seems to have pioneered this approach in Voinche,7 with a

number of other courts reaching the same result. See, e.g., Calhoun v. F.B.I., 546 F. App’x

487, 490 (5th Cir. 2013); Simon, 2016 W 5109543, at *3–4; Andrus v. U.S. Dep’t of Energy,

200 F. Supp. 3d 1093, 1098–1102 (D. Idaho 2016); Ozment v. U.S. Dep’t of Homeland

Sec., No. 3:11-cv-00429, 2011 WL 6026590, at *3 (M.D. Tenn. Dec. 1, 2011); United

Transp. Union Local 418, Burlington Sys. Div. of Bhd. of Maint. of Way Emps. v.

Boardman, No. C07-4100-MWB, 2008 WL 2600176, at *7–9 (N.D. Iowa June 24, 2008);

Fisher v. U.S. Dep’t of Justice, Civ. No. 07-2273 (RBK), 2008 WL 8683024, at *3 (D.N.J.

May 9, 2008).




7
       To support its interpretation of § 552(a)(6)(C), the court in Voinche cited Open
America v. Watergate Special Prosecution Force, 547 F.2d 605, 607 (D.C. Cir. 1976). In
that case, the D.C. Circuit considered what kind of “exceptional circumstances” and “due
diligence” an agency must show in order to obtain permission from a court to extend its
time to comply with a FOIA request. See id. at 616. The case did not address the scope of
a plaintiff’s obligation to exhaust administrative remedies.
                                            12
        CASE 0:20-cv-01207-ECT-LIB Doc. 31 Filed 04/09/21 Page 13 of 22




       Quite a few courts have also come out the other way, holding that once an agency

has failed to comply with FOIA’s time limit provisions, the requester is deemed to have

exhausted her administrative remedies with respect to both “timeliness” and “adequacy”

claims. See Pollack v. Dep’t of Justice, 49 F.3d 115, 118–19 (4th Cir. 1995); see also, e.g.,

Lechliter v. Rumsfeld, 182 F. App’x 113, 115 n.3 (3d Cir. 2006) (per curiam); Farah v.

U.S. Dep’t of Justice, No. 20-cv-622 (JRT/DTS), 2020 WL 5017824, at *2 & n.1 (D. Minn.

Aug. 25, 2020); Pinson v. U.S. Dep’t of Justice, 145 F. Supp. 3d 1, 9–10 (D.D.C. 2015)

(collecting cases); Francis v. Office of Hearings & Appeals, Civ. No. 4-90-673, 1991 WL

40389, at *1–2 (D. Minn. Mar. 15, 1991).8 According to these courts, § 552(a)(6)(C)

allows a plaintiff who has not received a timely response to pursue an “enforcement action

for the entire FOIA request” without having to pursue separate administrative appeals for

“each agency determination.” Pollack, 49 F.3d at 119.

       DOJ argues that the Eighth Circuit has endorsed the former approach, relying on the

unpublished decision in Heide v. LaHood, 406 F. App’x 83 (8th Cir. 2010) (per curiam).

In Heide, the court affirmed a district court’s decision to dismiss a FOIA complaint as moot

where, as here, the agency had provided a response to the FOIA request after the lawsuit

had been filed. See id. The court cited Voinche and, in a parenthetical, summarized both

aspects of the Fifth Circuit’s holding—i.e., that a “timeliness” claim becomes moot when

the agency responds after the lawsuit is pending and that any “adequacy” claim must be



8
       DOJ’s legal treatise on FOIA appears to take this position. See Dep’t of Justice,
Guide to the Freedom of Information Act: Litigation Considerations 34–35 (Sept. 25,
2019), https://www.justice.gov/oip/page/file/1205066/download.
                                             13
        CASE 0:20-cv-01207-ECT-LIB Doc. 31 Filed 04/09/21 Page 14 of 22




dismissed for failure to exhaust administrative remedies. Id. After Heide, at least one court

in this District has adopted Voinche’s approach. See Simon, 2016 WL 5109543, at *4.

       There is reason to believe that the Eighth Circuit panel in Heide did not intend to

endorse a binding interpretation of FOIA’s constructive exhaustion provision. First, the

court did not cite or otherwise refer to § 552(a)(6)(C). Second, it is not clear that the court’s

reference to Voinche’s exhaustion holding had any impact on the outcome of the case. The

opinion suggests that the plaintiff had only challenged the timeliness of the agency’s

response, leaving no “adequacy” claim to dismiss for lack of exhaustion.9 See id. Third,

the panel chose to issue an unpublished opinion and cited a procedural rule that authorizes

the court to affirm a judgment “without opinion” if it determines, among other things, that

“an opinion would have no precedential value[.]” 8th Cir. R. 47B; see also 8th Cir. R.

32.1A (stating that unpublished opinions are generally “not precedent”). Finally, at least

one other Eighth Circuit panel has reached the merits of a FOIA claim (without mentioning

exhaustion) even though the agency did not provide its response until after the plaintiff had

filed a lawsuit. See Madel v. U.S. Dep’t of Justice, 784 F.3d 448, 451–52 (8th Cir. 2015).

Absent clear authority to the contrary, then, it appears that the Eighth Circuit has not

resolved the scope of § 552(a)(6)(C). See Farah, 2020 WL 5017824, at *2 n.1.

       For several reasons, the better understanding is that § 552(a)(6)(C) allows

constructive exhaustion of all aspects of a plaintiff’s FOIA claim, not just a challenge to


9
      The district court’s ruling from the bench in Heide supports this reading. In
concluding that the plaintiff’s claim was moot, the court described the timeliness of the
agency’s response as the “core of the dispute.” Tr. of Hrg. on Mot. to Dismiss at 29, Heide
v. LaHood, No. 10-cv-61 (ADM/JJK) (D. Minn. May 5, 2010), ECF No. 47.
                                               14
        CASE 0:20-cv-01207-ECT-LIB Doc. 31 Filed 04/09/21 Page 15 of 22




the timeliness of the agency’s response. This conclusion is more consistent with the text

of the statute, which deems a person making a FOIA request “to have exhausted his

administrative remedies with respect to such request.” 5 U.S.C. § 552(a)(6)(C) (emphasis

added). Nothing in this text limits its applicability to questions of timeliness or suggests

that it loses effect once the agency provides a response. Indeed, the phrase “with respect

to such request” suggests just the opposite: that constructive exhaustion applies to the

whole request. There is no persuasive reason to think that an administrative appeal

concerning timeliness is an “administrative remed[y] with respect to such request” that

falls under § 552(a)(6)(C) while an administrative appeal concerning adequacy is not. This

interpretation also addresses a significant practical risk. If, after a plaintiff had properly

invoked § 552(a)(6)(C) and filed a lawsuit, an agency could create a new obligation to

exhaust administrative remedies by taking a new action on the pending FOIA request, the

agency could evade full judicial review indefinitely. See Gavin v. U.S. SEC, No. 04-cv-

4522 (PAM/JSM), 2006 WL 2975310, at *7 (D. Minn. Oct. 16, 2006).

       To be sure, there are also reasonable arguments in favor of the Fifth Circuit’s

approach, which the court applied in Simon. Most notably, exhaustion gives the agency

“an opportunity to exercise its discretion and expertise . . . and to make a factual record to

support its decision.” Oglesby, 920 F.2d at 61. It can also promote judicial efficiency by

“allow[ing] the top managers of an agency to correct mistakes made at lower levels and

thereby obviate[] unnecessary judicial review.” Id.; see also Andrus, 200 F. Supp. 3d at

1101–02. Interpreting § 552(a)(6)(C) to apply equally to all aspects of a plaintiff’s FOIA

claim arguably does not serve these goals. An agency that does not respond to a plaintiff’s

                                             15
        CASE 0:20-cv-01207-ECT-LIB Doc. 31 Filed 04/09/21 Page 16 of 22




request in a timely manner may not get a chance to correct its own mistakes and may be

forced to assemble a factual record for the first time after litigation has already begun. See

Simon, 2016 WL 5109543, at *4. Whatever the merit of these arguments as a policy matter,

however, they are difficult to square with the text of § 552(a)(6)(C).

       All that is left is to apply § 552(a)(6)(C) to this case. Greene filed his FOIA request

in December 2019. Compl. ¶ 5, Ex. A. DOJ acknowledged receipt of his request at its

FOIA Unit on January 17, 2020, id. ¶ 7, Ex. C, but it did not determine whether to comply

or otherwise provide a response to the request within 30 days, id. ¶ 14; accord Hudgins

Decl. ¶ 11.        This did not comply with FOIA’s time limit provisions, see

5 U.S.C. § 552(a)(6)(A)–(B), and Greene was accordingly “deemed to have exhausted his

administrative remedies with respect to [his] request” at the time he filed this lawsuit in

May 2020, id. § 552(a)(6)(C). This remained true after DOJ provided a response in October

2020. See Hudgins Decl. ¶ 11, Ex. C. DOJ’s motion will therefore be denied insofar as it

seeks dismissal of Greene’s Complaint for failure to exhaust his challenge to the adequacy

of the response.

                                              C

       DOJ moves in the alternative for summary judgment on the ground that it conducted

a reasonable search and provided an adequate response to Greene’s FOIA request. Defs.’

Mem. in Supp. at 14–17. In response, Greene argues that DOJ’s records search was

inadequate and that the agency is still withholding records. Pl.’s Mem. in Opp’n at 18–19.

       Summary judgment is warranted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

                                             16
        CASE 0:20-cv-01207-ECT-LIB Doc. 31 Filed 04/09/21 Page 17 of 22




Fed. R. Civ. P. 56. “The evidence of the non-movant is to be believed, and all justifiable

inferences are to be drawn in [his] favor.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

255 (1986) (citation omitted). To obtain summary judgment in a FOIA case, an “agency

must prove that each document that falls within the class requested either has been

produced, is unidentifiable, or is wholly exempt from [FOIA’s] inspection requirements.”

Miller v. U.S. Dep’t of State, 779 F.2d 1378, 1382–83 (8th Cir. 1985) (internal quotation

marks and citation omitted). This requires a showing that the agency “has thoroughly

searched for the requested documents where they might reasonably be found.” Id. at 1383.

“An agency may prove the reasonableness of its search through affidavits of responsible

agency officials so long as the affidavits are relatively detailed, nonconclusory, and

submitted in good faith.” Id.; see also Mace v. E.E.O.C., 197 F.3d 329, 330 (8th Cir. 1999)

(per curiam); Pollack v. U.S. Bureau of Prisons, 879 F.2d 406, 409 (8th Cir. 1989); Nielsen

v. U.S. Bureau of Land Mgmt., 252 F.R.D. 499, 512 (D. Minn. 2008).

       The affidavits that DOJ has provided to support its motion describe a search that

was, under the circumstances, reasonable. DOJ consulted both its local records in the

District of Minnesota and its national records with the Data Integrity and Analysis staff,

which “maintains statistical data that is tracked for [the Executive Office of U.S. Attorneys]

and the U.S. Attorney’s Offices throughout the country.” Hudgins Decl. ¶ 8. The staff

responsible for this search determined that the agency only tracked information responsive

to one of Greene’s requests. Vanella Decl. ¶ 13; Hudgins Decl. ¶ 9. The agency then

generated a chart containing this responsive data and sent it to Greene.             Vanella

Decl. ¶¶ 17–19; Hudgins Decl. ¶ 11. In short, the only evidence in the record indicates that

                                             17
        CASE 0:20-cv-01207-ECT-LIB Doc. 31 Filed 04/09/21 Page 18 of 22




DOJ looked where the records might reasonably have been found, that no other responsive

records exist, and that the agency has fully discharged its obligations to respond to Greene’s

request, even if it was late in doing so.

       Greene raises several arguments in response, but they do not rebut the presumption

of good faith owed to DOJ’s affidavits. See Miller, 779 F.2d at 1383; see also Hamdan v.

U.S. Dep’t of Justice, 797 F.3d 759, 770 (9th Cir. 2015). First, he argues that DOJ could

have calculated answers for some of his requests by, for example, subtracting the number

of “investigations by law enforcement agencies” from the total number of indictments to

obtain the number of indictments stemming from “investigations requested by citizens not

employed by the federal government, assuming no other variables existed.” Pl.’s Mem. in

Opp’n at 4. Setting aside whether these calculations were feasible or would have proved

accurate, they were not required because “it is not necessary to create a document that does

not exist in order to satisfy a FOIA request.” Miller, 779 F.2d at 1385 (cleaned up).

       Second, Greene suggests that DOJ should have “extended” its search to the National

Archives and Records Administration (“NARA”). Pl.’s Mem. in Opp’n at 12. In his

surreply, he clarifies that he means to argue that DOJ may have “remov[ed] the documents

from [its] custody and/or control in an attempt to evade [its] duty in complying with FOIA.”

Pl.’s Surreply Mem. at 5. He provides no evidence or additional factual allegations to

support this assertion. In any event, as DOJ points out, NARA is a separate agency to

which Greene could submit a separate FOIA request. See 36 C.F.R. §§ 1250.1–1250.82

(addressing the procedures for submitting a FOIA request to NARA). DOJ was not



                                             18
        CASE 0:20-cv-01207-ECT-LIB Doc. 31 Filed 04/09/21 Page 19 of 22




required to turn over information that was not “in [its] control at the time the request [was]

made[.]” U.S. Dep’t of Justice v. Tax Analysts, 492 U.S. 136, 145–46 (1989).

       Finally, Greene argues that DOJ’s response indicates that the agency is “lying and

withholding records.” Pl.’s Mem. in Opp’n at 18. Nothing in the record casts doubt on

DOJ’s assertion that it has conducted a thorough search and provided all responsive

records, and Greene has provided no evidence to support his allegations. Courts have

repeatedly held that speculative and unsubstantiated allegations that an agency is

continuing to withhold records are not enough to escape summary judgment. See, e.g.,

Mace, 197 F.3d at 330; SafeCard Servs., Inc. v. SEC, 926 F.2d 1197, 1201 (D.C. Cir. 1991);

Nielsen, 252 F.R.D. at 517.10

                                              D

       Several other matters require comment without extensive discussion. First, in his

Complaint, Greene seeks a declaratory judgment that he “is just as entitled to approach the

grand jury as federal law enforcement agents are.” Compl. at 6 ¶ 4. He does not support

this request in his brief. In any event, “a declaratory judgment is a remedy, not a cause of

action.” Far E. Aluminium Works Co. Ltd. v. Viracon, Inc., __ F. Supp. 3d __, 2021 WL

663728, at *6 (D. Minn. Feb. 19, 2021). The FOIA cause of action that Greene has invoked



10
       Greene also suggests that the case should proceed to discovery. See Pl.’s Mem. in
Opp’n at 1 n.2, 15 n.5. But “[d]iscovery is generally unavailable in FOIA actions.”
Wheeler v. CIA, 271 F. Supp. 2d 132, 139 (D.D.C. 2003). Greene has identified no reason
to deviate from that general rule in this case. Nor does it matter that DOJ filed a summary
judgment motion before answering the complaint. See Jones v. U.S. Dep’t of Justice, 601
F. Supp. 2d 297, 302 (D.D.C. 2009) (“[I]t is standard practice in FOIA cases for the
defendant to file a motion for summary judgment instead of filing a responsive pleading.”).
                                             19
        CASE 0:20-cv-01207-ECT-LIB Doc. 31 Filed 04/09/21 Page 20 of 22




is limited to “enjoin[ing] the agency from withholding agency records and . . . order[ing]

the production of any agency records improperly withheld[.]” 5 U.S.C. § 552(a)(4)(B).

Because DOJ has shown that it provided all responsive records in its possession, a

declaratory judgment would be inappropriate, and DOJ is entitled to summary judgment

on this request.

       Second, Greene seeks a waiver of fees for the agency’s record search. Compl. at

5 ¶ 2; see 5 U.S.C. § 552(a)(4)(A)(viii)(II)(aa) (providing that an agency “may not assess

any search fees” if it fails to comply with FOIA’s time limits). Undisputed evidence in the

record shows that DOJ charged no search fees for its response to Greene’s FOIA request.

Hudgins Decl. ¶ 16. DOJ is therefore entitled to summary judgment on this request, too.

       Finally, Greene seeks an award of “his costs incurred in this action.” Compl. at

5 ¶ 3. FOIA provides that a court “may assess against the United States . . . litigation costs

reasonably incurred in any case under this section in which the complainant has

substantially prevailed.” 5 U.S.C. § 552(a)(4)(E)(i). A litigant “substantially prevail[s]”

by obtaining relief through either: “(I) a judicial order, or an enforceable written agreement

or consent decree; or (II) a voluntary or unilateral change in position by the agency, if the

complainant’s claim is not insubstantial.” Id. § 552(a)(4)(E)(ii). The latter provision

allows a FOIA plaintiff to obtain costs by showing that her lawsuit was a “catalyst” for the

agency’s decision to release records. Contreras & Metelska, P.A. v. U.S. Dep’t of Justice,

No. 20-cv-1261 (SRN/KMM), 2020 WL 6867411, at *6–7 (D. Minn. Nov. 23, 2020). The

Parties have not fully addressed this issue in their briefing and, as DOJ recognizes, Greene

may file a motion for costs after judgment. See Defs.’ Mem. in Supp. at 17 n.6; see also

                                             20
        CASE 0:20-cv-01207-ECT-LIB Doc. 31 Filed 04/09/21 Page 21 of 22




Contreras & Metelska, P.A., 2020 WL 6867411, at *5–6 (addressing a post-judgment

motion for costs). Under the circumstances, the better course is to defer ruling on Greene’s

request for costs until he files such a motion, if he chooses to do so.

                                          ORDER

       Based on the foregoing, and on all the files, records, and proceedings in this case,

IT IS ORDERED THAT:

       1.     Plaintiff’s Motion for Enlargement of Time [ECF No. 29] is GRANTED;

       2.     Defendants’ Motion to Dismiss or for Summary Judgment [ECF No. 17] is

              GRANTED IN PART and DENIED IN PART as follows:

              a. The motion is GRANTED insofar as it seeks dismissal of Natasha

                  Hudgins as a Defendant;

              b. The motion is GRANTED insofar as it seeks dismissal of Greene’s claim

                  challenging the timeliness of Defendants’ FOIA response WITHOUT

                  PREJUDICE for lack of subject-matter jurisdiction;

              c. The motion is DENIED insofar as it seeks dismissal of the Complaint for

                  failure to exhaust administrative remedies;

              d. The motion is GRANTED insofar as it seeks summary judgment on

                  Greene’s claims challenging the adequacy of Defendants’ search for

                  records; and




                                             21
       CASE 0:20-cv-01207-ECT-LIB Doc. 31 Filed 04/09/21 Page 22 of 22




      3.    Except for Plaintiff’s timeliness claim, which is dismissed without prejudice,

            Plaintiff’s Complaint [ECF No. 1] is DISMISSED WITH PREJUDICE.

               LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: April 9, 2021                    s/ Eric C. Tostrud
                                        Eric C. Tostrud
                                        United States District Court




                                          22
